Title: To George Washington from Alexander Hamilton, 2 December 1793
From: Hamilton, Alexander
To: Washington, George


          
            Treasury Dept Decemr 2d 1793.
          
          The Secretary of the Treasury on the letter from the Minister plenipotentiary of France
            to the Secretary of State of the 15 instant,
            respectfully makes the following report to the President of the United States.
          It is true as alleged by the Minister that certain drafts of his on the Treasury have
            not been admitted.
          Some of them were predicated upon the fund engaged to him in November; but one of them
            for twenty thousand dollars was expressed to be upon the funds which should be at the
            disposal of France in Jany 1794.
          With respect to the first kind an accidental error occasioned the temporary exclusion
            of some drafts, which were within the proper limit. The clerk charged with registering
            the bills as presented had noted one as for Forty thousand dollars, which was afterwards
            found to be for only fourteen thousand, whereby the fund stipulated appeared to have
            been exceeded, when in fact there was yet a balance. But as soon as the error was
            discovered, the consequences were rectified.
          The draft expressed to be upon funds to be at the disposal of France in January 1794,
            was refused, because it was not warranted by any previous arrangement, or even
            notice.
          
          The funds by arrangement put in the disposal of the Minister were definite vizt, one million and five hundred thousand livres payable on the third
            of September last, deducting Ninety four thousand five hundred six dollars and ten and a
            half cents to be paid for bills drawn by the Administration of St Domingo, and one
            million of livres payable on the fifth day of November following. The precision given to
            this arrangement will be seen by the copy of my letter to him of the 24. of July last,
            herewith communicated. no other arrangement was
            made.
          The Minister ought not to have operated upon the accessory fund of interest, for two
            reasons—first, because the terms of the arrangement with him did not include
            it—Secondly, because it could only have been properly considered as payable of course if it had been mutually understood as absolutely becoming
            due, unaffected by any antecedent payment; whereas the Minister had been informed, that
            the advances which had been made were supposed to have exceeded the sums due, according
            to the stipulated course of payment.
          It need only be added that to preserve order in money transactions it is essential to
            proceed with regularity; that an unauthorised latitude of drawing upon the Treasury
            could not without impropriety & inconvenience be countenanced by it, and that it was
            reasonable to expect that Mr Genet, being at no greater distance than New-York, would
            not have undertaken to exceed the limit concerted with him without previous notice &
            consent.
          
            Alexr HamiltonSecy of the Treasy
          
        